DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 18 regarding previous prior art rejections have been considered but are moot because the new ground of rejection does not rely on any and/or all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  All previous objections to the instant specification/claims, as well as rejections under 35 U.S.C. 112 have been obviated in view of Applicant’s claim amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102004056981 to Schott and DE 102017115139 A1 to Schmidt et al., wherein DE 102017115139 A1 to Schmidt et al. German language disclosure is equivalent to the English language disclosure of U.S. 2020/0124220 to Schmidt et al., which will be employed for facilitating the purposes of the prior art rejections.  Schott discloses a system for detecting the presence of a liquid (see entire reference and attached English translation provided by the Examiner) including a container (2) configured to retain the liquid a plurality of capacitive point sensors (see Fig. 3) each having: a main body/assembly (21) (see Fig. 9) having a sensor end (50) being a sensor portion and an outer end, the main body being configured to be coupled to and at least partially inserted through the container of the liquid; two conductive contacts (13) located on the sensor end of the main body; and an a encapsulation (see para 0046) material enclosing the two sensors and thus the sensor portion, which are inherently an insulator (i.e. non-conductive) since if the encapsulation was conductive, it would destroy the formation of a capacitor (as recited in instant independent claims 1 and 18 and instant dependent claim 6); each capacitive point sensor inherently including at least two leads/wires/conductors each coupled to one of the two conductive contacts and configured to extend through the main body (as recited in instant dependent claim 2).
Schott does not explicitly disclose that the sensor end is flush with an inner surface of the container (as recited in instant independent claims 1 and 18); wherein the main body includes a coupling portion including outer threads configured to be threaded into the container of the liquid (as recited in instant dependent claims 4 and 20); wherein the main body further includes a sensor portion that includes the two conductive contacts and has a smaller diameter than the coupling portion, and wherein the sensor portion is configured to be located in the container of the liquid (as recited in instant dependent claim 5).  Schmidt et al. disclose a sensor (2) to monitor a process variable (see entire reference) thus detecting the presence of a liquid, which can be used to monitor a flow or the fill level of a fluid (see paras 0002 and 0042), employing capacitive and/or conductive sensing, having a main body including a coupling portion (6a) including outer threads configured to be threaded into a fluid container/pipe (as recited in instant dependent claims 4 and 20); and a sensor portion (4) that includes at least two contacts/electrodes  (5a-5c), the sensor portion having a smaller diameter than the coupling portion, and wherein the sensor portion is configured to be located in the container/pipe of the liquid (as recited in instant dependent claim 5) and wherein the sensor end is flush with an inner surface of the fluid container/pipe (see paras 0006, 0026, 0036, 0041 and 0059).  It would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to modify the capacitive point sensors disclosed by Schott, employing the teachings of Schmidt et al. regarding mounting/placement of the sensor recited in instant dependent claims 4, 5 and 20, thus providing threads for releasably securing the sensor to the container (see para 0043) and wherein the sensor end being flush with the container provides a virtually integral part of the inner surface of the container, preventing gap formation in the connection regions, and assures an essentially residue free cleaning of the arrangement, for sterile processes/storage/containment of the liquid (see paras 0006 and 0026).
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102004056981 to Schott, DE 102017115139 A1 to Schmidt et al. and U.S. 2005/0172712 to Nyce, (Note: DE 102017115139 A1 to Schmidt et al. German language disclosure is equivalent to the English language disclosure of U.S. 2020/0124220 to Schmidt et al., which will be employed for facilitating the purposes of the prior art rejections).  Schott discloses a system for detecting the presence of a liquid (see entire reference and attached English translation provided by the Examiner) including a container (2) configured to retain the liquid a plurality of capacitive point sensors (see Fig. 3) each having: a main body/assembly (21) (see Fig. 9) having a sensor end (50) being a sensor portion and an outer end, the main body being configured to be coupled to and at least partially inserted through the container of the liquid; two conductive contacts (13) located on the sensor end of the main body; and an a encapsulation (see para 0046) material enclosing the two sensors and thus the sensor portion, which are inherently an insulator (i.e. non-conductive) since if the encapsulation was conductive, it would destroy the formation of a capacitor (as recited in instant independent claim 11and instant dependent claim 14); each capacitive point sensor inherently including at least two leads/wires/conductors each coupled to one of the two conductive contacts and configured to extend through the main body (as recited in instant dependent claim 12).  
Schott does not explicitly disclose that the sensor end is flush with an inner surface of the container and wherein a first conductive contact of the two conductive contacts is configured to receive an alternating current (AC) signal such that capacitance between the two conductive contacts is determined based on an amplitude of an electrical signal received by a second conductive contact of the two conductive contacts, the capacitance corresponding to the presence of the liquid (as recited in instant independent claim 11); wherein the main body includes a coupling portion including outer threads configured to be threaded into the container of the liquid and wherein the main body further includes a sensor portion that includes the two conductive contacts and has a smaller diameter than the coupling portion, and wherein the sensor portion is configured to be located in the container of the liquid (as recited in instant dependent claim 13).
Schmidt et al. disclose a sensor (2) to monitor a process variable (see entire reference) thus detecting the presence of a liquid, which can be used to monitor a flow or the fill level of a fluid (see paras 0002 and 0042), employing capacitive and/or conductive sensing, having a main body including a coupling portion (6a) including outer threads configured to be threaded into a fluid container/pipe and a sensor portion (4) that includes at least two contacts/electrodes  (5a-5c), the sensor portion having a smaller diameter than the coupling portion, and wherein the sensor portion is configured to be located in the container/pipe of the liquid (as recited in instant dependent claim 13) and wherein the sensor end is flush with an inner surface of the fluid container/pipe (see paras 0006, 0026, 0036, 0041 and 0059).  It would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to modify the capacitive point sensors disclosed by Schott, employing the teachings of Schmidt et al. regarding mounting/placement of the sensor recited in instant dependent claims 4, 5 and 20, thus providing threads for releasably securing the sensor to the container (see para 0043) and wherein the sensor end being flush with the container provides a virtually integral part of the inner surface of the container, preventing gap formation in the connection regions, and assures an essentially residue free cleaning of the arrangement, for sterile processes/storage/containment of the liquid (see paras 0006 and 0026).
In specific regards to the remaining limitations associated with alternating current (AC) and the first and second electrodes and resulting capacitance of instant independent claim 11, these recited limitations are the fundamental and well known to those of ordinary skill in the art as of the effective filing date of the instant invention, as well as operational aspects and associated structures of capacitive type liquid level/presence sensors/detection systems.  The electrical signal output of the capacitor will be based on amplitude and/or phase aspects/differences (i.e. with the liquid contacting/covering the insulated electrodes, either a portion of the electrodes or both, altering the dielectric constant and/or permittivity across/between the electrodes when an AC voltage supply is applied to the two electrodes and the capacitor formed by the two electrodes will alternately charge and discharge at a rate determined by the frequency of the AC voltage supply.  The amplitude (i.e. voltage) of the measured signal is altered due to the presence of the liquid (as opposed to no liquid present or liquid only partially covering the electrodes) due to the change in the dielectric constant (due to the liquid) between the electrodes, since the dielectric constant of a material/liquid determines the amount of energy that the a capacitor can store when the AC voltage is applied, and the presence of the liquid decreases the electric filed formed by the capacitor, which decreases the voltage (i.e. amplitude of the AC voltage/signal decreases), which increases the capacitance.  A capacitor with a dielectric (i.e. liquid present) stores the same charge as one without a dielectric (i.e. no liquid present), but at a lower voltage.  This common knowledge of those having ordinary skill in the art as of the effective filing date is evidenced by Nyce.  Nyce discloses a liquid level/presence detector (see entire reference, especially Fig. 1 and claim 1), based on capacitance, having two electrodes (1, 2) connected by leads extending to connections (4, 5), to which an AC voltage source is supplied, wherein the presence of the liquid alters the capacitance, which is measured, and since capacitance C is governed by the equation:                                 
                                    C
                                    =
                                    
                                        
                                            Q
                                        
                                        /
                                        
                                            V
                                        
                                    
                                
                             , as the capacitance changes/alters, the charge Q remains constant, thus the voltage V (i.e. AC voltage amplitude) must increase or decrease in an inversely proportional manner.  Thus monitoring the amplitude (i.e. voltage) of the AC signal received to determine the change in capacitance due to the presence of the liquid’s dielectric constant, as taught and evidenced by Nyce, modifying the system disclosed by Schott and Schmidt et al., thus meeting all remaining limitations recited in instant independent claim 11.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102004056981 to Schott, DE 102017115139 A1 to Schmidt et al. and U.S. 2005/0172712 to Nyce, as applied to claims 11 above, and further in view of U.S. 6,862,919 to Lin et al.  Schott, Schmidt et al. and Nyce disclose a capacitive point sensor(s) and system employing such sensor having all the elements and functionality stated previously, including an insulator/encapsulation over the two electrodes, thus the insulator/encapsulation encloses the sensor portion of the main body.  Schott, Schmidt et al. and Nyce do not limit the type of insulator/encapsulation material employed, however does not explicitly disclose the insulator/encapsulation material is resistant to corrosion or is a glass or polymer (as recited in instant dependent claim 15).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ any desired material, a glass, a polymer or a material resistant to corrosion, for the insulator/encapsulation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Clearly, one of ordinary skill in the art as of the effective filing date would choose a corrosion resistant material if the liquid is corrosive, to protect the electrodes from damage due to the liquid, such materials would include glass and polymers, which both have excellent anti-corrosion properties.  Furthermore, glass and polymers are non-conductive, which is required of the insulator/encapsulation disclosed by Schott, Schmidt et al. and Nyce.  Thus. it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ any desired material for the associated desired properties required in regards to the liquid in the tank, provided it is non-conducting.  This is evidenced by Lin et al.   Lin et al. disclose a capacitance liquid level/presence sensor/system wherein electrodes of the capacitor are protected with a coating, which can include dense glass (e.g. glazing materials and the like) (see col. 8, lines 10-26).  Thus, it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ glass as an insulator/encapsulation material, or any other insulating material, as desired, based on design requirements, to protect the electrodes of the capacitor from the liquid disclosed by Schott and Schmidt et al., to prevent oxidation and/or corrosion of the contacts and/or other aspects of the sensor.
In specific regards to instant dependent claim 17, Schott does not limit the type of liquids to be employed or location of the container (i.e. on an aircraft), and Schmidt et al. clearly discloses the importance of maintaining residue free and ease of cleaning the container, which would be important in a potable water container, regardless of location/placement.   It would have been obvious to employ the system and associated capacitive point sensors in any system having a container disclosed by Schott, Schmidt et al. and Nyce, containing any type of liquid, potable water or otherwise, since any liquid will alter the capacitance due to its dielectric constant, the container being place in any desired location, including on an aircraft, for storing drinking/potable water, since it is known that aircraft employ containers of potable water for passenger consumption, as well as cleaning thereof, making the water safe for consumption, and knowledge of the liquid level/presence of enough drinking/potable water for a particular flight would be desirable, that is, enough potable/drinking water is available for passengers, without running out.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102004056981 to Schott, DE 102017115139 A1 to Schmidt et al. and U.S. 2005/0172712 to Nyce, as applied to claim 11 above.  Schott, Schmidt et al. and Nyce disclose a system having all of the elements and functionality stated previously, including a capacitive point sensor(s), including the two electrodes being separated by a gap.  Schott, Schmidt et al. and Nyce do not explicitly disclose that the two electrodes/contacts resemble(s) a semicircle).  However, one of ordinary skill in the art as of the effective filing date can form the two electrodes/contacts in any desired shape and/or geometry desired, provided there is a required gap between them, including the recited semicircle shape, or rectangular shapes, curved shapes, or any other geometrical shape, as long as the liquid contacts the two gapped electrodes/contacts.  The instant disclosure fails to disclose any criticality in regards to shape resembling a semicircle for the two conductive contacts/electrodes, that is solves any particular design problem, or engineering issue/purpose, thus it appears any desired shape or geometry would work equally as well in the system disclosed by Schott, Schmidt et al. and Nyce.    Furthermore, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable (i.e. overall shape and/or geometry) recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Claim(s) 3, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102004056981 to Schott and DE 102017115139 A1 to Schmidt et al., as applied to claim 1 above, and further in view of U.S. 2005/0172712 to Nyce.  Schott and Schmidt et al. disclose a system for detecting the presence of a liquid in a container and the associated capacitive point sensor(s) having all the elements and functionality stated previously.  Schott and Schmidt et al. do not explicitly disclose wherein a first conductive contact of the two conductive contacts is configured to receive an alternating current (AC) signal such that capacitance between the two conductive contacts can be determined based on an amplitude of an electrical signal received by a second conductive contact of the two conductive contacts, the capacitance corresponding to the presence of the liquid (as recited in instant dependent claims 3 and 19); and wherein the container of liquid is configured to contain potable water on an aircraft (as recited in instant dependent claims 10 and 17).
However, in specific regards to instant dependent claims 3 and 19, these recited limitations are the fundamental and well known to those of ordinary skill in the art as of the effective filing date of the instant invention, as well as operational aspects and associated structures of capacitive type liquid level/presence sensors/detection systems.  The electrical signal output of the capacitor will be based on amplitude and/or phase aspects/differences (i.e. with the liquid contacting/covering the insulated electrodes, either a portion of the electrodes or both, altering the dielectric constant and/or permittivity across/between the electrodes when an AC voltage supply is applied to the two electrodes and the capacitor formed by the two electrodes will alternately charge and discharge at a rate determined by the frequency of the AC voltage supply.  The amplitude (i.e. voltage) of the measured signal is altered due to the presence of the liquid (as opposed to no liquid present or liquid only partially covering the electrodes) due to the change in the dielectric constant (due to the liquid) between the electrodes, since the dielectric constant of a material/liquid determines the amount of energy that the a capacitor can store when the AC voltage is applied, and the presence of the liquid decreases the electric filed formed by the capacitor, which decreases the voltage (i.e. amplitude of the AC voltage/signal decreases), which increases the capacitance.  A capacitor with a dielectric (i.e. liquid present) stores the same charge as one without a dielectric (i.e. no liquid present), but at a lower voltage.  This common knowledge of those having ordinary skill in the art as of the effective filing date is evidenced by Nyce.  Nyce discloses a liquid level/presence detector (see entire reference, especially Fig. 1 and claim 1), based on capacitance, having two electrodes (1, 2) connected by leads extending to connections (4, 5), to which an AC voltage source is supplied, wherein the presence of the liquid alters the capacitance, which is measured, and since capacitance C is governed by the equation:                                 
                                    C
                                    =
                                    
                                        
                                            Q
                                        
                                        /
                                        
                                            V
                                        
                                    
                                
                             , as the capacitance changes/alters, the charge Q remains constant, thus the voltage V (i.e. AC voltage amplitude) must increase or decrease in an inversely proportional manner.  Thus monitoring the amplitude (i.e. voltage) of the AC signal received to determine the change in capacitance due to the presence of the liquid’s dielectric constant, as taught and evidenced by Nyce, modifying the system disclosed by Schott and Schmidt et al., thus meeting all remaining limitations recited in instant dependent claims 3 and 19.
In specific regards instant dependent claim 10, Schott does not limit the type of liquids to be employed or location of the container (i.e. on an aircraft), and Schmidt et al. clearly discloses the importance of maintaining residue free and ease of cleaning the container, which would be important in a potable water container, regardless of location/placement.   It would have been obvious to employ the system and associated capacitive point sensors in any container disclosed by Schott and Schmidt et al., containing any type of liquid, potable water or otherwise, since any liquid will alter the capacitance due to its dielectric constant, the container being place in any desired location, including on an aircraft, for storing drinking/potable water, since it is known that aircraft employ containers of potable water for passenger consumption, as well as cleaning thereof, making the water safe for consumption, and knowledge of the liquid level/presence of enough drinking/potable water for a particular flight would be desirable, that is, enough potable/drinking water is available for passengers, without running out.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102004056981 to Schott and DE 102017115139 A1 to Schmidt et al., as applied to claims 1, 5 and 6 above, and further in view of U.S. 6,862,919 to Lin et al.  Schott and Schmidt et al. disclose a capacitive point sensor(s) and system employing such sensor having all the elements and functionality stated previously, including an insulator/encapsulation over the two electrodes, thus the insulator/encapsulation encloses the sensor portion of the main body.  Schott and Schmidt et al. do not limit the type of insulator/encapsulation material employed, however does not explicitly disclose the insulator/encapsulation material is resistant to corrosion or is a glass or polymer (as recited in instant dependent claims 7 and 8).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ any desired material, a glass, a polymer or a material resistant to corrosion, for the insulator/encapsulation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Clearly, one of ordinary skill in the art as of the effective filing date would choose a corrosion resistant material if the liquid is corrosive, to protect the electrodes from damage due to the liquid, such materials would include glass and polymers, which both have excellent anti-corrosion properties.  Furthermore, glass and polymers are non-conductive, which is required of the insulator/encapsulation disclosed by Schott and Schmidt et al.  Thus. it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ any desired material for the associated desired properties required in regards to the liquid in the tank, provided it is non-conducting.  This is evidenced by Lin et al.   Lin et al. disclose a capacitance liquid level/presence sensor/system wherein electrodes of the capacitor are protected with a coating, which can include dense glass (e.g. glazing materials and the like) (see col. 8, lines 10-26).  Thus, it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ glass as an insulator/encapsulation material, or any other insulating material, as desired, based on design requirements, to protect the electrodes of the capacitor from the liquid disclosed by Schott and Schmidt et al., to prevent oxidation and/or corrosion of the contacts and/or other aspects of the sensor.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102004056981 to Schott and DE 102017115139 A1 to Schmidt et al., as applied to claim 1 above.  Schott and Schmidt et al. disclose a system having all of the elements and functionality stated previously, including a capacitive point sensor(s), including the two electrodes being separated by a gap.  Schott and Schmidt et al. do not explicitly disclose that the two electrodes/contacts resemble(s) a semicircle).  However, one of ordinary skill in the art as of the effective filing date can form the two electrodes/contacts in any desired shape and/or geometry desired, provided there is a required gap between them, including the recited semicircle shape, or rectangular shapes, curved shapes, or any other geometrical shape, as long as the liquid contacts the two gapped electrodes/contacts.  The instant disclosure fails to disclose any criticality in regards to shape resembling a semicircle for the two conductive contacts/electrodes, that is solves any particular design problem, or engineering issue/purpose, thus it appears any desired shape or geometry would work equally as well in the system disclosed by Schott and Schmidt et al.    Furthermore, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable (i.e. overall shape and/or geometry) recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861